 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9    K.D.,
                                                             Case No.: 2:17-cv-02825-RFB-NJK
10             Plaintiff(s),
                                                                            Order
11    v.
12    UNITED AIRLINES, et al.,
13             Defendant(s).
14
              Pending before the Court is Plaintiff’s request for an extension of time for the parties’
15
     proposed joint pretrial order. Docket No. 166. Also pending before the Court is an order for
16
     Plaintiff to show cause why the Court should not issue sanctions against her for violating a Court
17
     order and for failing to prosecute. Docket No. 165.
18
              The Court hereby SETS these matters for hearing on August 20, 2019, at 11:00 a.m., in
19
     Courtroom 3C. Plaintiff and local counsel for Defendants are required to be present in person at
20
     the hearing. Counsel located out of this District is also required to be present at the hearing, but
21
     may file a request for telephonic appearance, no later than August 16, 2019. THERE WILL BE
22
     NO EXCEPTIONS TO THESE APPEARANCE REQUIREMENTS.                                    FAILURE TO
23
     COMPLY MAY RESULT IN SANCTIONS.
24
              IT IS SO ORDERED.
25
              Dated: August 14, 2019
26
                                                                  ______________________________
27                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
28

                                                      1
